  Case 1:21-cv-01780-NLH Document 2 Filed 02/05/21 Page 1 of 3 PageID: 15



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
BYRON WALKER,                  :
                               :
          Petitioner,          :    Civ. No. 21-1780 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
                               :
WARDEN F.C.I FORT DIX,         :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Byron Walker
46692-004
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Byron Walker has filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241.        See ECF No. 1.

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an
    Case 1:21-cv-01780-NLH Document 2 Filed 02/05/21 Page 2 of 3 PageID: 16



affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.     If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.        L. Civ. R. 81.2(c).

      Here, Petitioner has failed to either include the $5 filing

fee or a complete application to proceed in forma pauperis.

Petitioner’s in forma pauperis application does not include an

account statement that has been certified by a prison official.

ECF No. 1-1.     Petitioner must either submit the $5 filing fee or

a complete application to proceed in forma pauperis for his

habeas petition to be considered.

Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1    Petitioner will be granted leave to apply to re-open


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was

                                      2
  Case 1:21-cv-01780-NLH Document 2 Filed 02/05/21 Page 3 of 3 PageID: 17



within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.          An

appropriate Order will be entered.



Dated: February 5, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    3
